Citation Nr: 0827522	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from July 2004 through 
September 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's hearing loss 
pre-existed active service.

2.  The competent evidence demonstrates a permanent worsening 
of the veteran's pre-existing hearing loss during active 
service, beyond natural progress.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, a hearing 
loss disability was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

The veteran is claiming entitlement to service connection for 
hearing loss.  Under the relevant laws and regulations, 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

In evaluating the veteran's claim in the present case, the 
Board must first determine whether hearing loss existed prior 
to her service.  In this regard, it is noted that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See 38 U.S.C.A. § 
1111.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

In assessing whether the veteran was in sound condition upon 
entry to service in July 2004, the service treatment records 
have been reviewed.  On the veteran's enlistment examination 
in February 2004, a clinical evaluation box was checked 
indicating normal auditory acuity.  However, initial and 
repeat audiometric testing performed at that time revealed 
bilateral hearing impairment meeting the criteria of 38 
C.F.R. § 3.385, supra.  Specifically, the audiometric 
findings, in decibels, were as follows: 

First audiometer test - 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
15
30
20
LEFT
30
30
30
25
25

Second audiometer test - 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
10
30
20
LEFT
40
30
30
30
30

Based on the above, a hearing loss disability was noted upon 
entry, and therefore the presumption of soundness upon entry 
does not apply.  Also noted at that time was bilateral 
scarring of the tympanic membranes, without perforation.  
Accordingly, the appropriate question with respect to that 
claim is whether hearing loss was aggravated, rather than 
incurred, during the period of active service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Also, service connection is not warranted for the usual 
effects of an ameliorative procedure performed in service, 
unless the pre-existing disorder was otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).  Accordingly, "a lasting 
worsening of the condition" - that is, a worsening that 
existed not only at the time of separation but one that 
continued thereafter - is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).

The veteran's primary occupational specialty in the Air Force 
was as a Crypto Technician in a Commander's Tactical Terminal 
(CTT).  Her hearing limitations limited her job performance 
and, during service, pressure equalizing (PE) tubes were 
placed on both sides in an effort to assist her hearing.  No 
improvement resulted, and the PE tubes were removed.  An 
undated clinical note indicates that she was considered for a 
medical board as not fit for field duty with her current 
hearing, but because she refused further surgery she was 
recommended for discharge. 

In considering aggravation, subsequent audiometric tests have 
been reviewed.  In this regard, an undated in-service 
audiometric test report includes findings showing bilateral 
improvement in hearing acuity as compared to the February 
2004 test.  However, the records also include February 2005 
audiometric findings showing marked degradation bilaterally, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
75
75
65
LEFT
70
70
65
55
75

A post-service VA audiometric test dated December 2005 
indicated the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
45
50
LEFT
45
45
35
40
45

The December 2005 examination report also shows that the 
veteran was using bilateral hearing aids.  The diagnosis was 
hearing loss, bilateral, postoperative tympanoplasty, 
improved with hearing aids.

Based on the above evidence, the Board finds that a permanent 
worsening of the veteran's hearing loss has been 
demonstrated.  Moreover, the evidence indicates that such 
aggravation resulted from the veteran's active service.  In-
service audiometric testing in February 2005, as well as the 
post-service test in December 2005, both showed greater 
levels of hearing loss than that indicated on entrance into 
active service.  Although the attempt at improving the 
condition by surgery was unsuccessful, the evidence does not 
indicate that the worsening of the veteran's hearing in 
service resulted from that procedure.

In conclusion, the Board finds that the overall record raises 
a reasonable doubt as to whether the pre-existing bilateral 
hearing loss degraded in service beyond natural progress, and 
will resolve it in the veteran's favor, so that an award of 
service connection, on an aggravation basis, is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


